Filed pursuant to Rule 424(b)(3) File No. 333-153862 Grant Park Fund November 2009 Update December 21, 2009 Supplement dated December 21, 2009 to Prospectus dated March 25, 2009 Class October ROR YTD ROR Net Asset Value Net Asset Value per Unit A 4.2% -5.9% $76.7M $1,477.91 B 4.2% -6.5% $730.4M $1,270.43 Legacy 1 4.0% -0.2% $4.5M $997.91 Legacy 2 4.0% -0.3% $3.5M $996.61 GAM 1 3.8% -0.1% $4.2M $998.85 GAM 2 3.6% -0.5% $6.6M $995.05 GAM 3 3.5% -1.8% $31.8M $982.47 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. Fund Announcements Grant Park will issue a Schedule K-1 (Form 1065) to all partners for the 2009 tax year. Your Schedule K-1 will be mailed in mid-February and will contain a reconciliation of your Grant Park capital account and a summary of your portion of Grant Park’s taxable items necessary to prepare your federal income tax return. Sector Commentary Agriculturals/Softs:Grains prices rose as a weaker U.S. dollar supported the commodities markets.Wheat prices rallied more than 10% in November as poor weather conditions in the Midwest delayed the planting of the winter wheat crop. Currencies:The Australian dollar strengthened against counterparts following comments from Reserve Bank of Australia officials which highlighted the nation’s bullish growth prospects.Poor earnings reports from several key U.S. firms and several weaker-than-expected economic indicators led to declines in the U.S. dollar.The Japanese yen strengthened as investors liquidated riskier currency positions on news of the Dubai World default. Energies:Energy markets generally declined in November.Elevated U.S. supplies and mild weather forecasts led to lower prices in the natural gas markets.Speculators drove energy prices down further as poor economic data fostered weak industrial demand forecasts. Equities:Equity markets generally moved higher after reports the G20 would continue global economic stimulus activity.In Asia, Japan’s Nikkei 225 Index finished lower for the month because speculators believed that a stronger Japanese yen would hinder Japanese exports. Fixed Income: Increased demand for safer assets led to gains in the U.S. and European debt markets.Short-term volatility in the equity markets and uncertainty regarding ongoing stimulus activity prompted a return to investor risk-aversion, supporting the fixed-income sector.In Europe, anticipation of quantitative easing led to a rally in the UK Long Gilt markets. Metals:Precious metals prices increased sharply in November due to inflation concerns caused by a weaker U.S. dollar and stronger-than-expected Consumer Price Index data.News that major central banks may be increasing their holdings in the gold market also sent gold prices upwards.In the industrial metals markets, the opposing influences of a weaker U.S. dollar and weak demand forecasts produced mixed results across the sector.Base metals including copper and aluminum finished November higher, while other base metals such as nickel and tin declined for the month. Sincerely, David Kavanagh President Enclosures Daily fund performance is available on our website at www.grantparkfunds.com along with weekly commentary. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended November 30, 2009 STATEMENT OF INCOME Trading Income (Loss) Month to Date Total Year to Date Total Realized Trading Income (Loss) $ 10,721,910 $ -18,087,419 Change In Unrealized Income (Loss) 30,342,100 26,037,013 Brokerage Commission -325,406 -2,801,363 Exchange, Clearing Fee and NFA Charges -30,501 -1,334,676 Other Trading Costs -677,207 -6,993,042 Change in Accrued Commission -52,925 -185,513 Net Trading Income (Loss) 39,977,971 -3,365,000 Other Income Month to Date Total Year to Date Total Interest, U.S. Obligations $ 360,657 $ 3,637,525 Interest, Other 150,405 3,437,416 U.S. Government Securities Gain (Loss) -64,688 -650,871 Total Income (Loss) 40,424,345 3,059,070 Expenses Month to Date Total Year to Date Total Management Fee $ 0 $ 0 Incentive Fee 1,035,971 5,368,963 Operating Expenses 181,006 1,885,766 Organization and Offering Expenses 204,204 2,641,167 Brokerage Expenses 4,550,921 48,067,550 Total Expenses 5,972,102 57,963,446 Net Income (Loss) $ 34,452,243 $ -54,904,376 Statement of Changes in Net Asset Value Month to Date Total Year to Date Total Beginning Balance $ 819,500,521 $ 643,595,209 Additions 8,228,322 318,187,781 Net Income (Loss) 34,452,243 -54,904,376 Redemptions -4,408,498 -49,106,026 Balance at NOVEMBER 30, 2009 $ 857,772,588 $ 857,772,588 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value ROR – Month to Date ROR – Year to Date A $1,477.911 51,922.75213 $76,737,189 4.24% -5.88% B $1,270.432 574,952.54851 $730,438,211 4.19% -6.48% Legacy 1 $997.912 4,510.48551 $4,501,068 4.04% -0.21% Legacy 2 $996.605 3,543.36878 $3,531,340 4.04% -0.34% GAM 1 $998.854 4,156.58777 $4,151,822 3.75% -0.11% GAM 2 $995.048 6,646.97271 $6,614,057 3.61% -0.50% GAM 3 $982.471 32,366.23527 $31,798,901 3.52% -1.75% Grant Park’s Legacy and GAM portfolios began trading on April 1, 2009. To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
